United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                                                                                                 April 28, 2003
                       IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                            No. 02-30926
                                          Summary Calendar



JAMES H. MURUNGI,

                                                                                         Plaintiff-Appellant,

                                                  versus

DAIMLERCHRYSLER SERVICES NORTH AMERICA,
Successor in interest to Mercedes Benz Credit Corporation,

                                                                                        Defendant-Appellee.

                       --------------------------------------------------------------
                            Appeal from the United States District Court
                                 for the Eastern District of Louisiana
                                      USDC No. 02-CV-1778-N
                       --------------------------------------------------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       James H. Murungi appeals from the district court’s dismissal of his civil suit as frivolous and

as barred by res judicata, and from the imposition of sanctions pursuant to FED. R. CIV. P. 11(c).

Murungi argues that the district court erred in determining that his case was barred by the doctrine

of res judicata since the defendant’s alleged filing of false credit reports constituted new grounds of

relief that arose subsequent to the adjudication of Murungi’s prior cases. Under this rationale,

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Murungi contends that Rule 11 sanctions were improperly imposed. Murungi also asserts that the

magistrate judge erred in denying his motion to amend his complaint.

       We have reviewed the record and the briefs submitted by the parties and hold that the district

court neither erred in dismissing Murungi’s complaint as barred by res judicata, nor abused its

discretion in imposing Rule 11 sanctions. See Mowbray v. Cameron County, Tex., 274 F.3d 269,

281 (5th Cir. 2001); Krim v. BancTexas Group, Inc., 99 F.3d 775, 777 (5th Cir. 1996). Furthermore,

the magistrate judge’s denial without prejudice of Murungi’s motion to amend his complaint did not

constitute an abuse of discretion. See McKinney v. Irving Indep. Sch. Dist., 309 F.3d 308, 312 (5th

Cir. 2002), cert. denied, ___ U.S. ___, 2003 WL 162789 (Feb. 24, 2003).

    The appeal is DISMISSED as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

       APPEAL DISMISSED AS FRIVOLOUS.




                                               -2-